DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/26/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.
 The reply filed 10/26/21 affects the application 16/094,642 as follows:
1.     Claim 40 has been amended. New ground(s) rejections necessitated by Applicant’s amendment are set forth herein below.  Claims 40, 42-44, 57, the invention of Group I is prosecuted by the examiner.  Claims 45-56, 58, 59 are withdrawn.  
2.     The responsive is contained herein below.
Claims 40, 42-59 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 42-44, 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spectrum (WO 2015068052 A2; cited in IDS by Applicant) in view of NEWSEED; 8 Jul 2015, . 
Claim 40 is drawn to a therapeutic composition comprising (i) water at a concentration in the range of up to 30% by weight; (ii) glucose; (iii) at least 5 parts per million of a product of glucose oxidation selected from the group consisting of glucono-lactone. gluconic acid and combinations thereof; (iv) a selected amount of a cannabinoid; (v) at least 1 part per million of a product of cannabinoid oxidation that can be produced from a cannabinoid selected from the group consisting of THC, THCa, CBD, CBDa and combinations thereof; (vi) a honey enzyme; optionally (vii) a terpene; optionally (viii) at least 1 parts per million terpene reaction product, and; optionally a product of terpene oxidation, wherein a glucose to glucose oxidation product weight/weight ratio is in the range of between 10 and 1000, and wherein a glucose to cannabinoid weight/weight ratio is greater than 10, and wherein a cannabinoid to product of cannabinoid oxidation weight/weight ratio is in the range of between 10 and 1000.
Spectrum discloses a therapeutic composition (A therapeutically effective amount of such an encapsulated liposome formulation of a terpene, hemp oil, mixture of a cannabinoid and a terpene, or a mixture of hemp oil and a cannabinoid can be combined with food or baked goods to obtain a solid nutraceutical composition Para. [0061]) comprising (i) water (33 ml of the cannabinoid-ethanol solution is injected into 90 mL sterile distilled water; Using a syringe, 90mL of glycerin is injected into the solution; 3.3g lecithin is blended into 90 ml hemp oil at room temperature. To this solution 7.5ml of a terpene formulation is added; The lecithin-hemp oil-terpene solution is added to the cannabinoid-EtOH-Water-glycerol mixture Para. [0077]), (ii) glucose (Pharmaceutically acceptable excipients or a carrier such as sodium citrate or dicalcium phosphate and/or fillers or extenders, such as starches, lactose, sucrose, glucose, mannitol, and 
Spectrum fails to explicitly disclose the therapeutic composition in one embodiment of water at a concentration in the range of up to 30% by weight, and the exact concentration ranges 
NEWSEED discloses that glucono-lactone is used in Food, Beverage, Pharmaceutical, Health & Personal care products, Agriculture/Animal Feed/Poultry. Glucono Delta Lactone is a multi functional food additive used as a protein coagulant, acidifier, expander, preservative, seasoning, chelating agent, color preserver (see abstract). Furthermore, NEWSEED discloses that glucono-lactone can be applied in process bean products, meat products, juice beverages, yeast powder, fishes and shrimps, soy/tofu (see abstract). Also, NEWSEED discloses that glucono delta-lactone, is an ester of Gluconic Acid (see abstract).
Tabatchnick et al. disclose a nutritionally enhanced therapeutic preventative food supplement which includes one or more food ingredients, a mineral and vitamin mix component, a base coating component, and an immune system potentiate, wherein the immune system potentiate is not denatured (see abstract).  Furthermore, Tabatchnick et al. disclose maltodextrin used primarily as a filler in their food supplement and that it can be more than 21 percent and less than 44 percent by weight of the supplement, while sugars, such as sucrose, glucose and fructose or combinations thereof, are greater the 12.0 percent and less than 25 percent by weight of the supplement (see pages 2-3, [0026]). Thus, Tabatchnick et al. disclose the use of glucose in their food supplement or food composition, and suggest that a filler can be used in amounts such as 43 percent by weight (i.e.; more than 21 percent and less than 44 percent). Also, Tabatchnick et al. disclose a composition in which the weight/weight ratio of filler or sugar (glucose being a sugar) to active ingredient, lactoferrin (like cannabinoid) is greater than 10 (see page 5, Example 3).  In addition, Tabatchnick et al.’s composition do not contain water (i.e.; 0 wt% which is 
Wagner et al. disclose that chemicals, heavy metals, parasites, fungi, viruses and bacteria can cause food borne illness, and that more than 90 percent of the cases of food poisoning each year are caused by Staphylococcus aureus, Salmonella, Clostridium perfringens, Campylobacter, Listeria monocytogenes, Vibrio parahaemolyticus, Bacillus cereus, and Entero-pathogenic Escherichia coli (see page 1 of 6, 2nd paragraph). Furthermore, Wagner et al. disclose that these bacteria are commonly found on many raw foods (see page 1 of 6, 2nd paragraph). 
Park et al. which is in the field of pharmaceutical compositions containing cannabinoids (see abstract and pages 5-6, [0058]), disclose that honey may be used their composition because of its osmotic effect, hydrogen peroxide, acid, and honey methyglycoxal (MGO or mogo) properties and composition (see page 6, [0065]). Furthermore, Park et al. disclose that an enzyme in honey (glucose oxidase) causes the slow generation of hydrogen peroxide from the sugars, with hydrogen peroxide being toxic to bacteria (see page 6, [0065]). Also, Park et al. disclose that honey is known to have anti-bacterial properties that may eliminate or reduce bacteria that cause sinus infections, and that honey has been known to kill bacteria, such as Escherichia coli, Entrobacter cloacae, methicillin-resistant staphylococcus aureus (MRSA), Pseudomonas aeruginosa, Shigella dysenteriae, Klebsiella sp., Haemophilus influenzae, Proteus sp., Staphylococcus aureus, Streptococcus hemolyticus group B, Helicobacter pylori, and Candida albicans (see page 2, [0023]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Spectrum’s composition such as food composition or nutraceutical composition such as in solid forms, and also to include the preservative glucono-
One having ordinary skill in the art would have been motivated to prepare Spectrum’s composition such as food composition or nutraceutical composition such as in solid forms, and also to include the preservative glucono-.delta.-lactone as taught by NEWSEED especially since Spectrum disclose that preservatives can be used in the food composition, and also wherein a glucose to glucose oxidation product weight/weight ratio (i.e.; glucose to gluconic acid or glucose to glucono-.delta.-lactone) is in the range of between 10 and 1000 as taught or suggested by Spectrum, and wherein a glucose to cannabinoid weight/weight ratio is greater than 10 as taught or suggested by Spectrum and Tabatchnick et al. which disclose or suggest that the 
It should be noted that based on Spectrum, NEWSEED and Tabatchnick et al., it is obvious to use or prepare compositions comprising water concentration of less than 30% such as in the preparation of the food or nutraceutical compositions as taught by Spectrum, especially solid foods, baked food compositions or solid nutraceutical composition.  Also, it should be noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spectrum to include a weigh/weight ratio in the range of between 10 and 1000 for the glucose to glucose reaction product, the cannabinoid to cannabinoid reaction product of greater than 10, and wherein a cannabinoid to product of cannabinoid oxidation weight/weight ratio is in the range of between 10 and 1000, since where the general
conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide a specific chemical ratio and thereby create an improved or superior food or therapeutic composition.  In addition, it is important to note that, optimization within prior art conditions or 
Response to Arguments
Applicant's arguments with respect to claims 40, 42-44, 57 have been considered but are not found convincing.
	The Applicant argues that claim 40 as presently amended includes the requirement that the composition comprises a honey enzyme. None of the cited prior art, either individually or in
combination, teach or suggest a composition comprising a honey enzyme.
However, the above rejection was made by applying Spectrum, NEWSEED, Tabatchnick et al., Wagner et al. and Park et al. references. Consequently, as set forth in the above rejection,
one having ordinary skill in the art would have been motivated to prepare Spectrum’s composition such as food composition or nutraceutical composition such as in solid forms, and also to include the preservative glucono-.delta.-lactone as taught by NEWSEED especially since Spectrum disclose that preservatives can be used in the food composition, and also wherein a glucose to glucose oxidation product weight/weight ratio (i.e.; glucose to gluconic acid or glucose to glucono-.delta.-lactone) is in the range of between 10 and 1000 as taught or suggested by Spectrum, and wherein a glucose to cannabinoid weight/weight ratio is greater than 10 as taught or suggested by Spectrum and Tabatchnick et al. which disclose or suggest that the weight/weight ratio of a filler to active agent in a food composition can be greater than 10. The motivation for doing so would be to prepare a stable, fast-acting liposome and micelle formulations of terpenes, hemp oil, cannabinoids, or mixtures of a cannabinoid and terpenes or 
The Applicant argues that NEWSEED discloses glucono-delta-lactone in pharmaceuticals for use in treating hepatic coma, the preparation of amino acid transfusion and in the treatment of liver disease. Hence, NEWSEED discloses use of glucono-delta-lactone as an active ingredient for pharmaceutical use in treatment of specific conditions. No motivation is provided by either of the cited prior art references to combine the terpene and cannabinoid formulation of Spectrum with the active ingredient glucono-delta-lactone used for treatment of specific conditions as disclosed by NEWSEED, in order to arrive at the composition at the present invention, in which gluconon-delta-lactone alone would not provide a therapeutic effect.
	However, NEWSEED also discloses that glucono-lactone is used in Food, Beverage, Pharmaceutical, Health & Personal care products, Agriculture/Animal Feed/Poultry. Glucono Delta Lactone is a multi functional food additive used as a protein coagulant, acidifier, expander, preservative, seasoning, chelating agent, color preserver (see abstract). Furthermore, NEWSEED discloses that glucono-lactone can be applied in process bean products, meat products, juice beverages, yeast powder, fishes and shrimps, soy/tofu (see abstract). Also, NEWSEED discloses that glucono delta-lactone, is an ester of Gluconic Acid (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare 
	The Applicant argues that Tabatchnick discloses a nutritionally enhanced therapeutic preventative food supplement which includes one or more food ingredients, a mineral and vitamin mix component, a base coating component and an immune system potentiate (Tabatchnick: Abstract). Tabatchnik does not teach or suggest either use glucono-delta-lactone or gluconic acid or of a composition comprising terpenes and cannabinoids. Hence, one of ordinary skill in the art, upon reading each of Spectrum, NEWSEED and Tabatchnick would receive no 
	However, the above rejection was made by applying Spectrum, NEWSEED, Tabatchnick et al., Wagner et al. and Park et al. references. And thus, Tabatchnik does not have to teach or suggest either use glucono-delta-lactone or gluconic acid or of a composition comprising terpenes and cannabinoids. More importantly, Tabatchnick et al. disclose a nutritionally enhanced therapeutic preventative food supplement which includes one or more food ingredients, a mineral and vitamin mix component, a base coating component, and an immune system potentiate, wherein the immune system potentiate is not denatured (see abstract).  Furthermore, Tabatchnick et al. disclose maltodextrin used primarily as a filler in their food supplement and that it can be more than 21 percent and less than 44 percent by weight of the supplement, while sugars, such as sucrose, glucose and fructose or combinations thereof, are greater the 12.0 percent and less than 25 percent by weight of the supplement (see pages 2-3, [0026]). Thus, Tabatchnick et al. disclose the use of glucose in their food supplement or food composition, and suggest that a filler can be used in amounts such as 43 percent by weight (i.e.; more than 21 percent and less than 44 percent). Also, Tabatchnick et al. disclose a composition in which the weight/weight ratio of filler or sugar (glucose being a sugar) to active ingredient, lactoferrin (like cannabinoid) is greater than 10 (see page 5, Example 3).  In addition, Tabatchnick et al.’s composition do not contain water (i.e.; 0 wt% which is encompassed by water at a concentration in the range of up to 30% by weight, as claimed by Applicant). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare Spectrum’s composition such as food composition or nutraceutical composition such as in solid 
The Applicant argues that according to the Examiner, Spectrum discloses a glucose to glucose oxidation product weight / weight ratio in the range of between 10 and 1000. However, Spectrum does not mention a product of glucose oxidation, let alone specifically glucono-lactone or gluconic acid.
However, the above rejection was made by applying Spectrum, NEWSEED, Tabatchnick et al., Wagner et al. and Park et al. references. and the said other ingredients are disclosed in these references.  That is, Spectrum discloses that glucose can be used in their composition and 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare Spectrum’s composition such as food composition or nutraceutical composition such as in solid forms, and also to include the preservative glucono-.delta.-lactone as taught by NEWSEED especially since Spectrum disclose that preservatives can be used in the food composition, and also wherein a glucose to glucose oxidation product weight/weight ratio (i.e.; glucose to gluconic acid or glucose to glucono-.delta.-lactone) is in the range of between 10 and 1000 as taught or suggested by Spectrum, and wherein a glucose to cannabinoid weight/weight ratio is greater than 10 as taught or suggested by Spectrum and Tabatchnick et al. which disclose or suggest that the weight/weight ratio of a filler to active agent in a food composition can be greater than 10. The motivation for doing so would be to prepare a stable, fast-acting liposome and micelle formulations of terpenes, hemp oil, cannabinoids, or mixtures of a cannabinoid and terpenes or hemp oil and cannabinoids that are suitable for food, pharmaceutical and nutraceutical applications, and also to improve the quality of the composition especially since NEWSEED discloses that glucono-.delta.-lactone is also a multi functional food 
In addition, it should be noted that based on Spectrum, NEWSEED and Tabatchnick et al., it is obvious to use or prepare compositions comprising water concentration of less than 30% such as in the preparation of the food or nutraceutical compositions as taught by Spectrum, especially solid foods, baked food compositions or solid nutraceutical composition.  Also, it should be noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spectrum to include a weigh/weight ratio in the range of between 10 and 1000 for the glucose to glucose reaction product, the cannabinoid to cannabinoid reaction product of greater than 10, and wherein a cannabinoid to product of cannabinoid oxidation weight/weight ratio is in the range of between 10 and 1000, since where the general
conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide a specific chemical ratio and thereby create an improved or superior food or therapeutic composition.  In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”


However, Applicant claims are product or composition claims and thus it does not matter whether glucose is not used as a filler in the composition of the claimed invention. It should be noted that there is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 U.S.P.Q.2d 1897, 1904 (Fed. Cir. 1990) (in banc), cert. denied, 111 S. Ct. 1682 (1991).  An obviousness rejection is proper under Dillon so long as the prior art suggests a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different utiliy from that discovered by applicant.  As the Dillon opinion notes, the applicant then has the burden and opportunity to present relevant evidence to overcome the rejection.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare Spectrum’s composition such as food composition or nutraceutical composition such as in solid forms, and also to include the preservative glucono-.delta.-lactone as taught by NEWSEED especially since Spectrum disclose that preservatives can be used in the food composition, and also wherein a glucose to glucose oxidation product weight/weight ratio (i.e.; glucose to gluconic acid or glucose to glucono-.delta.-lactone) is in the range of between 10 and 1000 as taught or suggested by Spectrum, and wherein a glucose to 
The Applicant argues that none of the cited prior art together or in combination disclose that the presence of water at a concentration of up to 30% by weight is an essential feature.
However, Tabatchnick et al.’s composition do not contain water (i.e.; 0 wt% which is encompassed by water at a concentration in the range of up to 30% by weight, as claimed by Applicant). Also, it should be noted that based on Spectrum, NEWSEED and Tabatchnick et al., it is obvious to use or prepare compositions comprising water concentration of less than 30% such as in the preparation of the food or nutraceutical compositions as taught by Spectrum, especially solid foods, baked food compositions or solid nutraceutical composition.  Also, it should be noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spectrum to include a weigh/weight ratio in the range of between 10 and 1000 for the glucose to glucose reaction product, the cannabinoid to cannabinoid reaction 
conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide a specific chemical ratio and thereby create an improved or superior food or therapeutic composition.  In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare Spectrum’s composition such as food composition or nutraceutical composition such as in solid forms, and also to include the preservative glucono-.delta.-lactone as taught by NEWSEED especially since Spectrum disclose that preservatives can be used in the food composition, and also wherein a glucose to glucose oxidation product weight/weight ratio (i.e.; glucose to gluconic acid or glucose to glucono-.delta.-lactone) is in the range of between 10 and 1000 as taught or suggested by Spectrum, and wherein a glucose to cannabinoid weight/weight ratio is greater than 10 as taught or suggested by Spectrum and Tabatchnick et al. which disclose or suggest that the weight/weight ratio of a filler to active agent in a food composition can be greater than 10. The motivation for doing so would be to prepare a stable, fast-acting liposome and micelle formulations of terpenes, hemp oil, cannabinoids, or mixtures of a cannabinoid and terpenes or hemp oil and cannabinoids that are suitable for food, pharmaceutical and nutraceutical applications, and also to improve the quality of the composition 

Applicant's arguments with respect to claims 40, 42-44 and 57 have been considered but are with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


//MICHAEL C HENRY/ Examiner, Art Unit 1623